Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION
 
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the limitation “a perimeter density of a void having a perimeter greater than 50 m is less than 10 mm-1” is indefinite. It is unclear how the unit of density of the perimeter is defined as a length m and mm-1. The unit of density is defined as Mass/Volume. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim (s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machi et al. (JP 2005-310600 A English Translation ; published on Nov 04 2005) hereinafter Machin view of Masahiro et al. (JP 2001118437A English Translation).
Regarding claim 1, Machi discloses a method for manufacturing an MgB2 superconducting wire material in which an MgB2 filament ( claim 1) is covered with an outer layer material ( see claim 5), the method comprising: a precursor particle synthesizing step of applying an impact to magnesium powder and boron powder to an extent that MgB2 is not clearly generated to generate precursor particles in which boron particles are dispersed inside a magnesium matrix ( see claim 2-a and 2-b); a filling step of filling a metal tube with the precursor particles ( see claim 2-c); a wire forming step of processing the metal tube filled with the precursor particles into a wire material ( see wire rod formed by MgB2 in claim 2) ; and a heat treatment step of heat-treating the wire material to synthesize MgB2 ( see claim 9 and claim 10), wherein a  wire forming step is included ( see wire drawing method using a swaging machine in para 0045).
Machi fails to specifically disclose swaging as part of the forming step of the wire.
Masahiro discloses swaging a wire (see claim 12).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Masahiro to modify the method of Machi in order to provide a radial compression method that uniformly provides compression force in the circumferential direction towards the center of the wire and provide a more durable mechanical structure.

Regarding claim 2, Machi is silent with respect to, wherein when a final wire diameter of the MgB2 superconducting wire material is d, the swaging is performed within a range of 2d or less of a wire diameter.  
Masahiro discloses the final wire diameter of a superconducting wire material is d, the swaging is performed within a range of 2d or less of a wire diameter ( see a reduced surface ration of 50% which will result in the diameter reduces by 50% or less para 48).  
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Masahiro to modify the method of Machi in order to provide a radial compression method that uniformly provides compression force in the circumferential direction towards the center of the wire.
	Regarding claim 3 Machi discloses wherein the outer layer material contains a plurality of materials (see claim 7 and claim 8).
Regarding claim 4 Machi discloses wherein at least one of the plurality of materials is copper (see claim 8).
Regarding claim 5 Machi discloses wherein the MgB2 superconducting wire material includes a plurality of the MgB2 filaments (MgB2 are formed into pellets before being enclosed in the metal tube; para 0017-18).
   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim (s) 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machi et al. (JP 2005-310600 A English Translation ; published on Nov 04 2005).

   
Regarding claim 6, Machi discloses a MgB2 superconducting wire material in which an MgB2 filament (claim 1) is covered with an outer layer material (copper), wherein in an MgB2 filament portion of a longitudinal section of the MgB2 superconducting wire material (see claim 1-10) 

Machi fails to specifically disclose a perimeter density of a void having a perimeter greater than 50 m is less than 10 mm-, and a median diameter of a number-based distribution 28of a circle equivalent diameter of the void is less than 100 nm.  

  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a perimeter density of a void having a perimeter greater than 50 m is less than 10 mm-, and a median diameter of a number-based distribution 28of a circle equivalent diameter of the void is less than 100 nm in order to prevent cracks during extreme temperature changes , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ233.

Regarding claim 7, Machi discloses wherein the outer layer material contains a plurality of materials (see claim 8)
Regarding claim 8, Machi discloses copper (see claim 8) .
Regarding claim 9, Machi discloses a plurality of the MgB2 filaments ( MgB2 pellets; claim 2).

	 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/PETE T LEE/Primary Examiner, Art Unit 2848